The judgment of the Supreme Court was entered May 15th, 1876,
Per. Curiam. —
This is not a case between a wife and her husband’s creditors. The only question is whether the wife of Samuel B. Bowser was in the deed from the sheriff to her of the estate of her husband Samuel B. Bowser, a trustee for her husband. This must be alleged either on the ground that he purchased the property in her name to defraud his creditors, or that he paid the money for his own use. But he cannot allege his own fraud as a ground of title; and on the ground of payment of the purchase-money, his wife did not stand in the relation of a stranger. Purchasing in the name of his wife the presumption is that it was a gift to her, and this was corroborated by his after conduct. Neither he nor she did any act to question her title.
Judgment affirmed.